Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
	Claims 1 and 17 have been amended. Yoshiaki reference has been changed from the JP publication to the US publication, and all of the citations have been changed accordingly. 
	Status of claims	
Claims 1 – 20 are rejected under 35 USC § 103. Claim 17 is rejected under 35 USC 112b.
Response to Arguments
The following is in response to applicant’s arguments filed on 04/01/2021. 
The applicant recalls the previous interview summary wherein it was agreed upon that the proposed amendments overcome the previous rejections over the previously cited art. Specifically, the limitations for “a tank provided in the gas passage part to store therein the liquid working fluid”, “a controller configured to control the liquid amount regulator and the heater”, “at the time of cooling the temperature regulation target device, the controller controls the liquid amount regulator to fill an internal space of the heat exchange portion with the liquid working fluid containing bubbles”, and “at the time of warming up the temperature regulation target device, the controller controls the heater to heat the working fluid in the tank, and controls the liquid amount regulator to have a liquid surface in the heat exchange portion at a position lower than a top surface of the heat exchange portion and to have the liquid working fluid in the tank.”
The examiner is in agreement. 

	The examiner respectfully disagrees that the teachings of Yoshiaki make it impossible to fill an internal space of the heat exchanger with a liquid working fluid during a time of cooling. Yoshiaki teaches using a liquid phase coolant passing through heat exchanger (30) to cool the battery (31) wherein the flow of the coolant out of the heat exchanger is controlled by the expansion valve (16)[0035][0051]. Then, it is not impossible for Yoshiaki to adjust the degree of opening of the expansion valve to control the retention of liquid coolant in the heat exchanger (30) during cooling operation. 
	Additionally, the amended limitations have been made obvious over newly cited art as shown in the rejections below.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 recites the limitations “liquid receiver" and “heat radiation part”.  There is insufficient antecedent basis for this limitation in the claim.
Additionally, it is unclear what the applicant means by the “liquid receiver” when referring to the specification as the only mention of a receiving structure is the “heat receiving portion” (200)[0100]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 8 and 15 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki, US20140223925A1, Eisenhour, US20120003516A1, and Birk, US20020058171A1.

Regarding claim 1, Yoshiaki teaches a device temperature regulator (heat exchange apparatus (1)) capable of regulating a temperature of at least one temperature regulation target device (battery (31))[0043], the device temperature regulator comprising:
a device heat exchanger (heat exchange unit (30)) configured to function as an evaporator (heat exchange unit (30) heats refrigerant when cooling target device)[0045] in which a liquid working fluid (refrigerant)[0012] is evaporated by absorbing heat from the temperature 
a condenser (heat exchanger (14)) that is disposed above the device heat exchanger to condense a gaseous working fluid evaporated in the device heat exchanger at the time of cooling the temperature regulation target device (heat exchanger (14) exchanges heat between air supplied by condenser fan and the coolant causing coolant to liquefy)[0034];
a gas passage part configured to guide the gaseous working fluid evaporated in the device heat exchanger to the condenser (refrigerant passage (25,26,21));
a liquid passage part configured to guide the liquid working fluid condensed in the condenser to the device heat exchanger (refrigerant passage (22,23));
at least one heater (heat exchanger (18))[0077] configured to heat the working fluid (refrigerant) in a device fluid circuit (heat exchange apparatus (1)) configured to include the device heat exchanger, the condenser, the gas passage part, and the liquid passage part; and
a liquid amount regulator (adjusting valve (40))[0042][0043] configured to regulate a liquid amount of the working fluid collecting in the device heat exchanger [0053], and
a controller configured to control the liquid amount regulator and the heater (heat exchanger (18) and adjusting valve (40) both controlled by ECU (80))

the liquid amount regulator (adjusting valve (40))[0052] is configured to regulate the liquid amount of the liquid working fluid collecting in the device heat exchanger such that an occupancy rate of the gaseous working fluid (wet vapor state)[0075] inside the heat exchange portion becomes larger at the time of warming up (warming up the battery)[0075][0106] the temperature regulation target device as compared with that at the time of cooling the temperature regulation target device (the condenser fan is slowed to allow warmer refrigerant containing more vapor phase refrigerant to be sent to the heat exchange portion during warmup)[0065][0070].
At the time of cooling the temperature regulation target device, the controller controls the liquid amount regulator to fill an internal space of the heat exchange portion with the liquid working fluid (the degree of opening of the adjusting valve (40) is changed to change the cooling capacity of the battery by either restricting or increasing refrigerant flow)[0053] containing bubbles (refrigerant in a vapor state is present). 
Additionally, Yoshiaki teaches at the time of warming up the temperature regulation target device, the controller controls the liquid amount regulator (adjusting valve (40)) to control a liquid surface in the heat exchange portion (ECU controls the adjusting valve to control the flow of coolant through the heat exchange unit (30))[fig. 4]. Yoshiaki does not explicitly teach at the time of warming up the temperature regulation target device, the controller controls the liquid amount regulator to have a liquid surface in the heat exchange portion at a position lower than a top surface of the heat exchange portion. However, Yoshiaki teaches that during warming of the 
	Yoshiaki does not teach a device fluid circuit in which the working fluid circulates by a natural circulation, a tank provided in the gas passage part to store therein the liquid working fluid, and at the time of warming up the temperature regulation target device, the controller controls the heater to heat the working fluid in the tank, and to have the liquid working fluid in the tank.
	Eisenhour teaches a vehicle battery control system [0002] wherein the fluid circuit is driven by natural circulation (natural flow to the heat exchanger by vapor phase coolant)[0034]. Further, Eisenhour teaches that the use of natural circulation is advantageous over a pumping mechanism for providing coolant because the pumping system offers less even heating and is prone to creating harmful temperature gradients as well as consuming more power [0006][0008]. Then it would have been obvious to one skilled in the art at the time of filing to combine the fluid circuit of Yoshiaki with the natural circulation circuit of Eisenhour to improve uniformity of heating and cooling as well as reducing power consumption. 
	Birk teaches a fuel cell system [0002] with a circuit cooling system (3)[0029] for regulating the temperature of the fuel cell during startup [0015] and normal operations (operating temperature)[0018] wherein the circuit cooling system (3) contains a tank (insulating container (4))[0029] wherein liquid working fluid (cooling water) can be stored (stored in a thermally insulated manner)[0029]. Additionally, at the time of warming up of the target device (fuel cells 

Regarding claim 2, combined Yoshiaki teaches the device temperature regulator according to claim 1. 
Further, Yoshiaki teaches wherein at least a part of a heat receiving portion (heat pipe in heat exchanger (18)) configured to receive heat from the heater (heat exchanger (18)) in the device fluid circuit (heat exchange apparatus (1)) is located below an upper end of the heat exchange portion (heat exchange unit (30))[fig. 1], and
the liquid amount regulator (adjusting valve (40))[0042][0043] is configured to regulate the liquid amount of the working fluid collecting in the device heat exchanger (change degree of opening of the valve)[0012] such that when a warming-up condition (warming up the battery)[0075][0106] that requires the temperature regulation target device to be warmed up is satisfied, the liquid working fluid collects in at least the part of the heat receiving portion (refrigerant stream flows through heat pipe during warming)[0048][0074][0075].

Regarding claim 3, combined Yoshiaki teaches the device temperature regulator according to claim 1. 
Further, Yoshiaki teaches wherein the heater (heat exchanger (18)) includes a heat radiating portion (heat exchanger tubes)[0037] that is configured to radiate heat to the working fluid (distributes refrigerant to allow heat transfer)[0037]
and is located on a lower side of at least one of a gas-side connection part or a liquid-side connection part of the device heat exchanger in a vertical direction (refrigerant passages (23,24)), 
wherein the gas-side connection part of the device heat exchanger is connected to the gas passage part, and the liquid-side connection part of the device heat exchanger (heat exchanging unit (30)) is connected to the liquid passage part [fig. 1].

Regarding claim 4, combined Yoshiaki teaches the device temperature regulator according to claim 3. 
Further, Yoshiaki teaches wherein the liquid amount regulator (adjusting valve (40))[0042][0043]  is configured to regulate the liquid amount of the working fluid collecting in the device heat exchanger portion (change opening degree of valve (40))[0012] such that when the warming-up condition (warming up the battery)[0075][0106] that requires the temperature regulation target device to be warmed up is satisfied, 
a liquid surface of the liquid working fluid in the device heat exchanger is positioned above at least one of the gas-side connection part or the liquid-side connection part in the vertical direction portion (adjusting the flow rate of refrigerant to the heat exchange unit (30) changes the refrigerant liquid level in the heat exchange portion)[0053].


Regarding claim 5, combined Yoshiaki teaches the device temperature regulator according to claim 1, 
Further, Yoshiaki teaches wherein the liquid amount regulator (adjusting valve (40))[0042][0043] is configured to include a liquid passage opening/closing valve (degree adjusting valve (40)) that opens or closes the liquid passage part (refrigerant passage (23)) to regulate a supply amount of the liquid working fluid supplied to the device heat exchanger portion (ability to control refrigerant flow to change heating and cooling load)[0044], and
the liquid passage opening/closing valve is configured to close the liquid passage part such that when the warming-up condition (warming up the battery)[0075][0106] that requires the temperature regulation target device to be warmed up is satisfied, the supply of the liquid working fluid to the device heat exchanger is stopped (during warming of the target device the cooling motor (44) controlled by the controller ECU (80) is slowed to reduce cooling of coolant therein increasing the amount of coolant being supplied in a vapor state)[0073][0074][0075].

Regarding claim 6, combined Yoshiaki teaches the device temperature regulator according to claim 5. 
Further, Yoshiaki teaches wherein the liquid amount regulator (adjusting valve (40))[0042][0043] is configured to include a heat radiation amount regulator (condenser fan (42)) that regulates a heat radiation amount of the working fluid in the condenser (condenser fan (42) controls the heat transfer to the refrigerant in the condenser)[0061][0065], 
and the heat radiation amount regulator is configured to increase the heat radiation amount of the working fluid in the condenser when the warming-up condition that requires the temperature regulation target device to be warmed up is satisfied (warming up the battery)[0075][0106]

Regarding claim 7, combined Yoshiaki teaches the device temperature regulator according to claim 6. 
Further, Yoshiaki teaches wherein the heat radiation amount regulator (condenser fan (42)) is configured to decrease the heat radiation amount of the working fluid in the condenser, when the warming-up condition (warming up the battery)[0075][0106] that requires the temperature regulation target device to be warmed up is satisfied and when a condition in which the liquid amount of the working fluid in the device heat exchanger becomes lower than a specified reference liquid amount is satisfied.
Yoshiaki does not explicitly teach the specified liquid amount or a specified reference liquid amount to be supplied to the device heat exchanger during a warm up condition is met. However, Yoshiaki does teach an intent to decrease liquid phase coolant (increase vapor phase) to the heat exchanger (31) during warming of the target device (battery (31))[0073][0074][0075]. 

Regarding claim 8, combined Yoshiaki teaches the device temperature regulator according to claim 5, 
Further, Yoshiaki teaches wherein the liquid amount regulator (opening adjusting valve (40)) includes a gas passage opening/closing valve that opens or closes the gas passage part (expansion valve (16))[0076]
 the gas passage opening/closing valve is configured to close the gas passage part (valves having an open and closed position being an inherent feature of a valve). 
Yoshiaki does not explicitly teach such that when the warming-up condition that requires the temperature regulation target device to be warmed up (warming up the battery)[0075][0106] is satisfied and when a condition in which the liquid amount of the liquid working fluid in the device heat exchanger becomes lower than a specified reference liquid amount, a supply of the gaseous working fluid to the condenser is stopped. However, the gas passage valve of Yoshiaki is an expansion valve that actuates under a set pressure (inherent function of an expansion valve). Additionally, Yoshiaki teaches increasing an opening degree of the gas passage valve (expansion valve (16)) when the temperature target device exceeds its target temperature [0108]. Alternatively, this implies that when the target device is being warmed (below target temperature) the supply of gaseous working fluid to the condenser is stopped (degree of opening 

Regarding claim 15, combined Yoshiaki teaches the device temperature regulator according to claim 1. 
Further, Yoshiaki teaches wherein the temperature regulation target device is configured of a battery pack (battery (31))[0043] mounted on a vehicle [0031].

Regarding claim 16, combined Yoshiaki teaches the device temperature regulator according to claim 1. 
Yoshiaki does not explicitly teach wherein the working fluid has a characteristic in which a density ratio of a saturated liquid density to a saturated gas density becomes larger as a saturation temperature becomes lower.
	Saturation temperature decreases when pressure decreases. Pressure change has a much greater influence on gas density then liquid density. Then the relationship of saturation temperature decrease increasing a ratio of a gas density to a liquid density is an inherent property of fluids, and is then necessarily a property of the coolant of Yoshiaki. [MPEP 2163.07(a)]

Regarding claim 17, Yoshiaki teaches a device temperature regulator (heat exchange apparatus (1)) capable of regulating a temperature of at least one temperature regulation target device (battery (31))[0043], the device temperature regulator comprising:
a device heat exchanger (heat exchange unit (30)) configured to function as an evaporator (heat exchange unit (30) heats refrigerant when cooling target device)[0045] in which a liquid working fluid (refrigerant)[0012] is evaporated by absorbing heat from the temperature regulation target device (battery (31)) at the time of cooling the temperature regulation target device (wet vaporized refrigerant leaves passage (32) during cooling after receiving heat from the battery (31))[0056][0057], and to function as a heat radiator (heat exchange unit (30)) in which a gaseous working fluid is condensed (heat exchange unit (30) condenses refrigerant during heating of the target device)[0075] to radiate heat to the temperature regulation target device at the time of warming up the temperature regulation target device (warming up the battery (31))[0105][0106];
a condenser (heat exchanger (14)) that is disposed above the device heat exchanger to condense a gaseous working fluid evaporated in the device heat exchanger at the time of cooling the temperature regulation target device (heat exchanger (14) exchanges heat between air supplied by condenser fan and the coolant causing coolant to liquefy)[0034];
a gas passage part configured to guide the gaseous working fluid evaporated in the device heat exchanger to the condenser (refrigerant passage (25,26,21));
a liquid passage part configured to guide the liquid working fluid condensed in the condenser to the device heat exchanger (refrigerant passage (22,23));

a liquid amount regulator (adjusting valve (40))[0042][0043] configured to regulate a liquid amount of the working fluid collecting in the device heat exchanger [0053], 
wherein the device heat exchanger is configured to include a heat exchange portion (heat pipe)[0039] disposed proximate to the temperature regulation target device to exchange heat with the temperature regulation target device (disposed to exchange heat), and
the liquid amount regulator (adjusting valve (40))[0052] is configured to regulate the liquid amount of the liquid working fluid collecting in the device heat exchanger such that an occupancy rate of the gaseous working fluid (wet vapor state)[0075] inside the heat exchange portion becomes larger at the time of warming up (warming up the battery)[0075][0106] the temperature regulation target device as compared with that at the time of cooling the temperature regulation target device (the condenser fan is slowed to allow warmer refrigerant containing more vapor phase refrigerant to be sent to the heat exchange portion during warmup)[0065][0070].
At the time of cooling the temperature regulation target device, the controller controls the liquid amount regulator to fill an internal space of the heat exchange portion with the liquid working fluid (the degree of opening of the adjusting valve (40) is changed to change the cooling capacity of the battery by either restricting or increasing refrigerant flow)[0053] containing bubbles (refrigerant in a vapor state is present). 
At the time of warming up the temperature regulation target device (heating the battery)[0075], the heat radiation part (heat exchanger tubes)[0077] of the heater (heat exchanger (18)) heats the working fluid in the liquid receiver (refrigerant passage (25))[0077].
Yoshiaki does not explicitly teach at the time of warming up the temperature regulation target device, the liquid amount regulator adjusts the liquid amount to have a liquid surface in the heat exchange portion at a position lower than a top surface of the heat exchange portion. However, Yoshiaki teaches that during warming of the target device the heat radiation part (heat exchanger tubes) of the heater (heat exchanger (18)) heats the working fluid in the liquid receiver the cooling motor (44) controlled by the controller (ECU (80)) is slowed to reduce cooling of working fluid therein increasing the amount of working fluid being supplied in a vapor state [0073][0074][0075]. Resulting from this, less liquid phase coolant is present in the heat exchange portion (heat pipe) during heating of the target device effectively reducing the liquid level in the heat exchange portion (heat pipe)[0048]. 
Yoshiaki does not teach a device temperature regulator of a thermosiphon type device, a fluid circuit in which the working fluid circulates by a natural circulation, and to have the liquid working fluid in the liquid reservoir. 
the liquid amount regulator includes a volume regulation part configured to regulate an internal volume of the device fluid circuit, the volume regulation part is configured to include a liquid reservoir of a variable volume type having a variable internal volume, and 
one of the at least one heater includes a heat radiation part configured to radiate heat to the working fluid, and the heat radiation part is located at a lower side of the liquid reservoir in the vertical direction.
Eisenhour teaches a vehicle battery temperature control system [claim 1] wherein the fluid circuit is driven by natural circulation (natural flow to the heat exchanger by vapor phase coolant)[0034]. Further, Eisenhour teaches that the use of natural circulation is advantageous over a pumping mechanism for providing coolant because the pumping system offers less even heating and is prone to creating harmful temperature gradients [0006][0008] as well as consuming more power [0008].
Then, Eisenhour teaches the liquid amount regulator includes a volume regulation part (controller (34))[0039] configured to regulate an internal volume of the device fluid circuit (pump coolant into the chamber (24))[0039], the volume regulation part is configured to include a liquid reservoir (coolant level (26)) in chamber (24))[fig, 5] of a variable volume type having a variable internal (volume reservoir maintained away from the battery (24) to change coolant volume)[0039] to have the liquid working fluid in the liquid reservoir (coolant level (26)), and 
one of the at least one heater includes a heat radiation part configured to radiate heat to the working fluid (heat exchanger (348) transfers heat to coolant (26))[0061][fig.5], and the heat radiation part is located at a lower side of the liquid reservoir in the vertical direction (heat exchanger (348) is located on a lower side of coolant (16) containing chamber (24))[fig. 5].
	It would have been obvious to one skilled in the art at the time of filing to combine the fluid circuit of Yoshiaki with the natural circulation circuit of Eisenhour to improve uniformity of heating and cooling as well as reducing power consumption. 

Regarding claim 18, combined Yoshiaki teaches the device temperature regulator according to claim 17. 


Regarding claim 19, combined Yoshiaki teaches the device temperature regulator according to claim 18. 
Further, Eisenhour teaches wherein the liquid amount regulator is configured to regulate the liquid amount of the working fluid collecting in the device heat exchanger such that when the warming-up condition (heating of the battery)[0031] that requires the temperature regulation target device to be warmed up is satisfied, a liquid surface of the liquid working fluid in the device heat exchanger is positioned above at least one of the gas-side connection part or the liquid-side connection part in the vertical direction (coolant level does not fall below the conduit (30))[fig. 4](coolant (26) substantially submerges the heat sink (20))[0010]

Regarding claim 20, combined Yoshiaki teaches the device temperature regulator according to claim 17,
 	Further, Yoshiaki teaches wherein the liquid amount regulator (ECU (80))[0061] is configured to include a heat radiation amount regulator (condenser fan (42)) that regulates a heat radiation amount of the working fluid in the condenser (controls condenser and condenser fan (42)), and the heat radiation amount regulator is configured to increase the heat radiation amount of the working fluid in the condenser when the warming-up condition that requires the 
Yoshiaki does not explicitly teach increasing heat radiation when a condition in which the liquid amount of the working fluid in the device heat exchanger becomes lower than a specified reference liquid amount. However, it would have been obvious to one skilled in the art at the time of filing to lower the heat radiation amount of the heater to increase the amount of liquid in the coolant stream as to not fall below an effective operating range.

Claims 9, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki, JP2013061099A, and Eisenhour, US20120003516A1 as applied to claim 1 above, and further in view of Masaki, US20160174417A1.

Regarding claim 9, combined Yoshiaki teaches the device temperature regulator according to claim 1.
Further, Yoshiaki teaches when the warming-up condition that requires the temperature regulation target device to be warmed up is satisfied, the liquid amount of the working fluid collecting in the device heat exchanger is decreased (during warming of the target device the cooling motor (44) controlled by the controller (ECU (80)) is slowed to reduce cooling of coolant therein increasing the amount of coolant being supplied in a vapor state) [0073][0074][0075].
       Yoshiaki does not teach the liquid amount regulator includes a volume regulation part configured to regulate an internal volume of the device fluid circuit wherein the volume 
Masaki teaches the liquid amount regulator includes a volume regulation part (refrigerant control mechanism)[0051] configured to regulate an internal volume of the device fluid circuit (refrigerant supply volume to cooling system)[0017], and the volume regulation part is configured to increase the internal volume of the device fluid circuit (suppress refrigerant supply volume)[0051]
It would have been obvious to one skilled in the art at the time of filing to combine the device temperature regulator of Yoshiaki with the volume regulation part of Masaki to better control the refrigerant supply volume in the fluid circuit. 

Regarding claim 10, combined Yoshiaki teaches the device temperature regulator according to claim 9.   	
Yoshiaki does not teach the volume regulation part is configured to include a liquid reservoir of a variable volume type having a variable internal volume, and the liquid reservoir is located at a lower side of the heat exchange portion in the device heat exchanger in the vertical direction.
	Masaki teaches the volume regulation part of a liquid cooling system configured to include a liquid reservoir of a variable volume type having a variable internal volume (refrigerant tank (103))[0034] to provide optimum coolant to the system [0017]. Masaki does not teach the liquid reservoir is located at a lower side of the heat exchange portion in the device heat exchanger in the vertical direction. However, the location of the liquid reservoir on the lower side would be obvious to try [MPEP 2143 (e)]. 

	
Regarding claim 13, combined Yoshiaki teaches the device temperature regulator according to claim 1.     
Yoshiaki does not teach wherein the liquid amount regulator is configured to include: a liquid reservoir provided to be branched from the device fluid circuit and to store the working fluid collecting in the device fluid circuit; and a cooling device configured to cool the liquid reservoir, and the cooling device is configured to cool the working fluid in the liquid reservoir and to increase a liquid amount of the liquid working fluid stored in the liquid reservoir, when the warming-up condition that requires the temperature regulation target device to be warmed up is satisfied.
Masaki teaches a cooling apparatus including: a liquid reservoir (refrigerant tank (103))[0034] provided to be branched from the device fluid circuit and to store the working fluid collecting in the device fluid circuit; and a cooling device (condenser unit (202)) configured to cool the liquid reservoir, and the cooling device is configured to cool the working fluid in the liquid reservoir and to increase a liquid amount of the liquid working fluid stored in the liquid reservoir, when the warming-up condition that requires the temperature regulation target device to be warmed up is satisfied (provides optimum supply of refrigerant)[0017].
It would have been obvious to one skilled in the art at the time of filing to combine the cooling temperature regulator of Yoshiaki with the liquid reservoir of Masaki to provide an optimum supply of refrigerant to the cooling circuit. 

Regarding claim 14, combined Yoshiaki teaches the device temperature regulator according to claim 13.    
Yoshiaki does not teach wherein the liquid amount regulator includes a fluid shutter configured to shut a movement of the working fluid between the liquid reservoir and the device fluid circuit, and the fluid shutter is configured to shut the movement of the working fluid between the liquid reservoir and the device fluid circuit after the warming-up condition that requires the temperature regulation target device to be warmed up is satisfied.
 Masaki teaches wherein the liquid amount regulator (refrigerant control mechanism)[0051] includes a fluid shutter (volume suppression mechanism (111))[0051] configured to shut a movement of the working fluid between the liquid reservoir and the device fluid circuit, and the fluid shutter is configured to shut the movement of the working fluid between the liquid reservoir and the device fluid circuit after the warming-up condition that requires the temperature regulation target device to be warmed up is satisfied (control flow of refrigerant to evaporators)(flow becomes more stable)[0053].
It would have been obvious to one skilled in the art at the time of filing to combine the device temperature regulator of Yoshiaki with the liquid amount regulator containing a fluid shutter to increase stability of coolant flow to the device fluid circuit. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki, JP2013061099A, Eisenhour, US20120003516A1 and Masaki, WO2015004920A1 as applied to claim 10 above, and further in view of Terao, US6005772A.

Regarding claim 11, combined Yoshiaki teaches the device temperature regulator according to claim 10. 
Combined Yoshiaki does not teach wherein the liquid reservoir is located at a lower side of at least one of a gas-side connection part connected to the gas passage part or a liquid-side connection part connected to the liquid passage part, in the device heat exchanger in the vertical direction.
Terao teaches a liquid reservoir (refrigerant tank (1)) [fig. 1] for use in a temperature regulator in which the reservoir is located below the inlet or outlet passage (refrigerant tubes (4)) of the device heat exchanger in the vertical direction [fig. 3]. This configuration is advantageous as it makes manufacturing easier (column 4 line 33-36).
It would have been obvious to one skilled in the art at the time of filing to combine the temperature regulator of combined Yoshiaki with the device heat exchanger with refrigerant tank below the inlet and outlet passage of Terao as it eases manufacturing. 

Regarding claim 12, combined Yoshiaki teaches the device temperature regulator according to claim 10. 
Combined Yoshiaki does not teach wherein the heater includes a heat radiation part configured to radiate heat to the working fluid, and the heat radiation part is located at a lower side of the liquid reservoir in the vertical direction.
Terao teaches a heater including a heater (heat emitting body (3))(column 8 lines 37 -40)[fig. 3] located at a lower side of the liquid reservoir (refrigerant tank (2))[fig. 3]. Terao teaches that this configuration improves heat sinking performance (column 10 lines 35-44).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                
/Haroon S. Sheikh/Primary Examiner, Art Unit 1724